DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 20, 2022 cancelled no claims.  Claims 1, 3, 10-14, and 16-21 were amended and new claims 23-25 were added.  Thus, the currently pending claims addressed below are claims 1-4, 6-14, and 16-25.

Claim Scope
The following limitations found in claims 1, 10, and 20, as well as any dependent claims that attempt to further limit the following limitations, are considered optional and do not limit the scope of the claimed invention as per MPEP 2111.04 which states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. As currently claimed compliance data indicative of non-compliance is not required to occur, because the claim does not require that the generated compliance data contain an indication of non-compliance.  The generating step merely “generates compliance data indicative of whether content of the candidate social media message is compliant with the selected brand criteria or not. Thus, in a situation in which the content is compliant with the selected brand criteria the steps associated with non-compliance would not occur.  As such, these steps are not required to occur and are considered optional, and therefore not limiting to the scope of the claim, as per MPEP 2111.04. Hence, the following limitations, using claim 1 as an example, do not limit the scope of the claims as currently written.
derive, in response to the compliance data indicative of non-compliance of the content of the candidate social media message with at least one brand criterion of the selected brand criteria , one or more sets of suggested content based on the content of the candidate social media message and individual unmet ones(s) of the selected brand criteria, wherein the individual unmet one(s) of the selected brand criteria comprise non-coinciding brand criterion(s) that do not coincide with the content according to a threshold;
wherein the individual compliance indicators include a particular visual indicator for the non-coinciding brand criterion.  
A count of the non-coinciding brand criterion(s); and
To access corresponding suggested content of the one or more derived sets of suggested content, respectively. 
Should the applicant intend for these limitations to limit the scope of the claimed invention, the examiner suggests amending the claim as follows:
Claim 1. (Currently Amended) A computer program stored on a memory, the computer program comprising a set of instructions, when executed by a hardware processor, cause the hardware processor to perform operations comprising: 
display selectable objectives for an advertising campaign on a user interface, the selectable objectives comprising a plurality of brand criterion 
detect selection on the user interface of a plurality of selections from the displayed selective objectives, the plurality of selections comprising a plurality of selected brand criterion 
receive a candidate social media message for the advertising campaign; and 
use machine learning algorithms to: 
generate non-compliance data indicating the content of the candidate social media message does not comply with one or more of the selected brand criterion, wherein the non-compliance data is determined based a threshold 
generate compliance data indicating the content of the candidate social media message complies with one or more of the selected brand criterion, wherein the compliance data is determined based on the threshold and, 
derive, in response to the non-compliance data each of the one or more selected brand criterion in the non-compliance data, 
generate a count of the plurality of selected brand criterion;
generate a count of the one or more of the selected brand criterion that are in the non-compliance data, or a count of the one or more of the selected brand criterion that are in the compliance data;
generate, and display on the user interface, a compliance visualization showing: 
individual each of the plurality of selected brand criterion , wherein the individual  a particular visual indicator for the one or more of the selected brand criterion that are in the non-compliance data particular visual indicator for the one or more of the selected brand criterion that are in the compliance data 
an aggregate compliance score based on the count of the plurality of selected brand criterion one or more of the selected brand criterion that are in the non-compliance data one or more of the selected brand criterion that are in the compliance data 
one or more user interface elements to access each of the derived one or more sets of suggested content 

Claim Objections
The amendment filed on September 20, 2022 has overcome the objection to Claims 1-4, and 6-9 that were raised in the Office Action dated May 24, 2022.  Thus, the objection is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 (claims 10 and 20 are substantially similar) recites:
derive, in response to the compliance data indicative of non-compliance of the content of the candidate social media message with at least one brand criterion of the selected brand criteria, one or more sets of suggested content based on the content of the candidate social media message and individual unmet one(s) of the selected brand criteria, wherein the individual unmet ones of the selected brand criteria comprise non-coinciding brand criterion(s) that do not coincide with the content according to a threshold; 
generate and display on the user interface, a compliance visualization showing: individual compliance indicators for individual ones of the selected brand criteria, wherein the individual compliance indicators include a particular visual indicator for the non-coinciding brand criterion(s), and wherein the individual compliance indicators do not include said visual indicator for coinciding brand criterion(s) that do coincide with the content according to the threshold; and
an aggregate compliance score based on a count of the individual selections of the plurality of selections and at least one of: a count of the non-coinciding brand criterion(s), or a count of the coinciding brand criterion(s).
With regard to the deriving step, the examiner is unsure what the applicant means by “individual unmet one(s)”. The applicant has never previously claimed determining “met one(s)” or “unmet” ones with regard to “the selected brand criteria”.  The terms do not appear to refer to a previously claimed step as they do not include the term “the” or “said” and use terms that have not previously been recited in the claims.  However, it is possible that the applicant’s intent is that “individual unmet one(s) of the selected brand criteria” is referring to generated “compliance data indicative of” the “content of the candidate social media message is” not “compliant with the selected brand criteria”.  One of ordinary skill would not be able to determine whether “individual unmet one(s) of the selected brand criteria” is a new process, and if so how determining unmet would be performed; or whether the applicant intends this to refer to the compliance data indicative of the content not being compliant with the selected brand criteria; or perhaps is intending it to refer to each of criterion of the selected brand criteria.  As such, the limitation is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The wherein clause attempts to further limit the phrase “individual unmet ones of the selected brand criteria by indicating that it comprises “non-coinciding brand criterion(s) that do not coincide with the content according to a threshold”.  However, this just confuses things even more.  The terms “non-coinciding”, “do not coincide”, and “threshold” have not previously been recited in the claims.  One of ordinary skill in the art might suppose the applicant’s intent may be that these terms are referring to the generating of “compliance data indicative of” the “content of the candidate social media message is” not “compliant with the selected brand criteria” in which case “non-coinciding” and “do not coincide” would be intended to refer to the content that is not compliant with brand criteria. However, if this were the case, one of ordinary skill in the art would expect that the generating compliance data step would have mentioned that a threshold is being used. As no threshold is mentioned in the generating compliance data step, but one is mentioned with regard to “non-coinciding” and “do not coincide”, one of ordinary skill in the art might think that the applicant’s intent is that some new kind of determination is being made with regard to “coinciding” and “non-coinciding” brand criterion(s).  Therefore, one of ordinary skill in the art would not be able to determine the intended scope of the wherein clause.  As such, the wherein clause is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The combination of these issues renders the entire deriving step indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to the generate and display step, the applicant introduces the phrase “individual ones of the selected brand criteria” which is another new phrase for which one of ordinary skill in the art would be unsure whether the phrase has antecedent basis to a previous term.  The applicant may intend for this to refer to “each criterion of the selected brand criteria” or this may be intended to refer to some type of subset of the criterion of the selected brand criteria.  One of ordinary skill in the art would not be able to determine whether this refers to every criterion of the selected criteria or some subset thereof.  As such, the phase is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The generate and display step then references “non-coinciding brand criterion(s)” and “coinciding brand criterion(s) that do coincide with the content according to the threshold”.  The issue regarding “non-coinciding” and “threshold” has been addressed above and the new phrase of “do coincide” would be indefinite for the same issue describe previously.  The combination of these issues renders the entire generating and displaying step indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With regard to the aggregating step, the limitations refer to “non-coinciding brand criterion(s)” and “coinciding brand criterion(s)”.  The issue regarding these phrases has been addressed above and are indefinite for the same issue describe previously.  The combination of these issues renders the entire aggregating step indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The examiner suggests amending the claims as detailed above in the “Claim Scope” section and repeated below:
Claim 1. (Currently Amended) A computer program stored on a memory, the computer program comprising a set of instructions, when executed by a hardware processor, cause the hardware processor to perform operations comprising: 
display selectable objectives for an advertising campaign on a user interface, the selectable objectives comprising a plurality of brand criterion 
detect selection on the user interface of a plurality of selections from the displayed selective objectives, the plurality of selections comprising a plurality of selected brand criterion 
receive a candidate social media message for the advertising campaign; and 
use machine learning algorithms to: 
generate non-compliance data indicating the content of the candidate social media message does not comply with one or more of the selected brand criterion, wherein the non-compliance data is determined based a threshold 
generate compliance data indicating the content of the candidate social media message complies with one or more of the selected brand criterion, wherein the compliance data is determined based on the threshold and, 
derive, in response to the non-compliance data each of the one or more selected brand criterion in the non-compliance data, 
generate a count of the plurality of selected brand criterion;
generate a count of the one or more of the selected brand criterion that are in the non-compliance data, or a count of the one or more of the selected brand criterion that are in the compliance data;
generate, and display on the user interface, a compliance visualization showing: 
individual each of the plurality of selected brand criterion , wherein the individual  a particular visual indicator for the one or more of the selected brand criterion that are in the non-compliance data particular visual indicator for the one or more of the selected brand criterion that are in the compliance data 
an aggregate compliance score based on the count of the plurality of selected brand criterion the one or more of the selected brand criterion that are in the non-compliance data the count of the one or more of the selected brand criterion that are in the compliance data 
one or more user interface elements to access each of the derived one or more sets of suggested content 
  The examiner is interpreting Independent claims 10 and 20 as if they have been amended in a similar fashion, except the term “directives” should be substituted for the term “criterion”. The examiner realizes that the scope of claims 10 and 20 are slightly different from claim 1 with regards to the manner in which the brand criterion/directives and content for the advertising campaign is received and this difference is maintained. However, the examiner suggested amendment for claims 10 and 20 includes every suggested limitation, identified above with regards to claim 1, starting with “use machine learning algorithms” and ending with the term “respectively”, aside from the substitution of the term “directive” for the term “criterion”.
For the purpose of prosecuting the claims the examiner is going to interpret the limitations as if they were amended as suggested.  This means that the 101 rejection and the prior art rejection are based upon the claim scope provided by the examiner’s suggested amendment, and not the broader claim scope detailed in the “Claim Scope” section above.

Claim Rejections - 35 USC § 101
For the purpose of prosecuting the claims, the examiner’s interpretation of the claims, which takes into consideration the claim amendments found in the applicant’s amendment filed on September 20, 2002, is based on the examiner suggested amendment as detailed in the 35 USC 112 section above.  The examiner’s suggested amendment overcomes the 35 USC 101 rejection of claims 1-4, 6-14, and 16-22 (including newly added claims 23-25 by virtue of dependency on claim 1) raised in the Office Action dated May 24, 2022, under Step 2a, Prong 2.  Independent claims 1, 10, and 20 each require the generation of a specific compliance visualization graphical user interface comprising: 
generated individual indicators for each of the plurality of selected brand criterion wherein
each of the individual indicators for the selected brand criterion that the content was found to be not in compliance with includes a particular visual indicator;
each of the individual indicators for the selected brand criterion with which the content was found to be in compliance do not include the particular visual indicator;
an aggregate compliance score based on a count of the plurality of selected brand criterion and at least one of
 one or more user interface elements to access each of the derived one or more sets of suggested content, respectively.
When considering the claim limitations as a whole, the specific compliance visualization graphical user interface is considered an additional element that is not part of the identified abstract idea, and transforms the identified abstract idea into a practical application under Step 2a, Prong 2.  Thus, claims 1-4, 6-14, and 16-25 recite a practical application that transforms the abstract idea into a practical application and the rejection is hereby withdrawn.  Should the applicant amend the claims in a manner different from those suggested by the examiner, a new 35 USC 101 analysis will be required.

	
Possible Allowable Subject Matter
For the purpose of prosecuting the claims and determining allowable subject matter, the examiner’s interpretation of the claims, which takes into consideration the claim amendments found in the applicant’s amendment filed on September 20, 2002, is based on the examiner suggested amendment as detailed in the 35 USC 112 section above.  
Claims 1-4, 6-14, and 16-25, as amended in the examiner’s suggested amendment above, contain subject matter that would be allowable over the prior art if the applicant is able to overcome the 35 USC 112 rejection above. Should the applicant amend the claims in a manner different from those suggested by the examiner, a new prior art analysis will be required.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see the prior art of Tao – PGPUB 2019/0325626; Calvo et al. – US Patent 10,949,406; and Mckee et al. – WO 2017062884) that discloses the computer programs stored on a memory, the computer programs comprising a set of instructions, when executed by a hardware processor cause the hardware processor to perform operations, and the processing system for detecting compliance with brand directives comprising:
display selectable objectives for an advertising campaign on a user interface, the selectable objectives comprising a plurality of brand criterion/directives; 
detect selection on the user interface of a plurality of selections from the displayed selective objectives, the plurality of selections comprising a plurality of selected brand criterion/directives; 
receive a candidate social media message/content for the advertising campaign; and 
use machine learning algorithms to: 
generate non-compliance data indicating the content of the candidate social media message does not comply with one or more of the selected brand criterion/directives, wherein the non-compliance data is determined based a threshold;
generate compliance data indicating the content of the candidate social media message complies with one or more of the selected brand criterion/directives, wherein the compliance data is determined based on the threshold and, 
derive, in response to the non-compliance data, one or more sets of suggested content based on the content of the candidate social media message and each of the one or more selected brand criterion/directives in the non-compliance data;
generate a count of the plurality of selected brand criterion/directive;
generate a count of the one or more of the selected brand criterion/directives that are in the non-compliance data, or a count of the one or more of the selected brand criterion/directives that are in the compliance data;
generate, and display on the user interface, a compliance visualization showing: 
individual indicators each of the plurality of selected brand criterion/directives, wherein the individual indicators include visual indicators for: each of the one or more of the selected brand criterion/directives that are in the non-compliance data; and each of the one or more of the selected brand criterion/directives that are in the compliance data; 
an aggregate compliance score based on the count of the plurality of selected brand criterion/directives and at least one of: the count of the one or more of the selected brand criterion/directives that are in the non-compliance data, or the count of the one or more of the selected brand criterion/directives that are in the compliance data; and, 
one or more user interface elements to access each of the derived one or more sets of suggested content, respectively.
However, the examiner has been unable to find prior art that discloses that one specific particular visual indicator is used for all of the selected brand criterion in the non-compliance data, and that this specific particular visual indicator cannot be used for any of the selected brand criterion in the compliance data. As such, the examiner has been unable to find prior art that discloses:
generating and displaying on the user interface, a compliance visualization showing: 
individual indicators each of the plurality of selected brand criterion, wherein the individual indicators include a particular visual indicator for the one or more of the selected brand criterion that are in the non-compliance data, and wherein the individual indicators do not include said particular visual indicator for the one or more of the selected brand criterion that are in the compliance data; 
an aggregate compliance score based on the count of the plurality of selected brand criterion/directives and at least one of: the count of the one or more of the selected brand criterion/directives that are in the non-compliance data, or the count of the one or more of the selected brand criterion/directives that are in the compliance data; and, 
one or more user interface elements to access each of the derived one or more sets of suggested content, respectively.
Therefore claims 1-4, 6-14, and 16-25 would be allowable over the prior art if the applicant is able to overcome the 35 USC 112 rejection above.


Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are moot. The applicant’s arguments are based on the claims as currently amended.  However, the claims as currently amended raise significant 35 USC 112 second paragraph issues that have required the examiner to interpret the applicant’s intent with regard to the argued claim amendments.  Assuming, that the examiner has captured the applicant’s intent with regard to the claim amendments, in the examiner suggested amendment, the applicant’s arguments are moot as the examiner’s suggested amendment, if formally submitted by the applicant, would overcome the outstanding rejections in the case.  Should the examiner’s suggested amendment not accurately capture the applicant’s intent with regard to the claims as amended and the applicant formally submit an amendment that is different in scope than the examiner’s suggested amendment a new analysis of the claims with regards to 35 USC 112, 35 USC 101, 35 USC 103, and allowability over the prior art would be required.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (PGPUB: 2011/0145064): Discloses a brand management system that allows for organizing, creating, maintaining and displaying content associated with many brand categories using brand rules, logos, themes, colors etc.
Vivlamore (PGPUB: 2016/0189165): Discloses a system the reviews advertisement for compliance with one or more advertising policies and uses machine learning models.
Gottfried (PGPUB: 2003/0236834): Discloses the generation of new brand compliant content from previous brand compliant content based on the type and degree of modification that the brand owner allows.
Lexalytics (“Sentiment Analysis Explained”, February 16, 2019, https://web.archive.org/web/20190216125755/https://www.lexalytics.com/technology/sentiment-analysis, pages 1-13): Discloses using a machine learning algorithm to determine the sentiment/personality/tone of content and to assign weighted scores to the entities, topics, themes, and categories within the content.
Peysakhovich et al. (PGPUB: 2019/0043075) discloses generating a resonance score indicating how the received content resonates with the audience identified in the received brand directives; and displaying the resonance score on the user interface.
Huang et al. (US Patent Number: 11,049,133) discloses obtaining brand directives regarding the delivery parameters of content created by a content creator, wherein the delivery parameters include flight time (a time for publishing the content), and automatically displaying the received content on the media channel at the identified time.

                      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622